DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-13, 15-18, 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by Mellet-1 (US2007/0000589) and Mellet-2 (WO01/43958). Mellet-1 and Mellet-2 both disclose a tire wherein a decorative laminate is applied to the surface of a tread. Mellet-1 discloses that the laminate may be applied to a cured tire ([0026]). Mellet-1 does not, however, disclose or suggest steps of puncturing/forming a plurality of holes in the laminate and buffing/grinding off the laminate from a top surface of the tread elements. Mellet-2 discloses forming openings to match the tread pattern but does not disclose or suggest a step of buffing/grinding off the laminate from a top surface of the tread elements. Moreover, Mellet-2's teaching of cutting openings for the tread elements would eliminate the need to buff off the laminate from a top surface of the tread elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749